EXHIBIT 12.1 COMPUTATION OF RATIOS (UNAUDITED) Our consolidated ratios of earnings to fixed charges and earnings to combined fixed charges and preference dividends for each of the fiscal years ended December 31, 2014, 2013, 2012, 2011 and 2010 are as follows: For the Year Ended December 31, (Amounts in thousands) Income from continuing operations before income taxes and income from partially owned entities $ 492,492 $ 328,810 $ (29,300) $ 358,473 $ 487,589 Fixed charges 487,701 481,216 467,183 478,164 499,908 Income distributions from partially owned entities 96,286 54,030 226,172 93,635 61,037 Capitalized interest and debt expense (62,786) (42,303) (16,801) (1,197) (864) Preferred unit distributions (50) (1,158) (9,936) (16,853) (18,192) Earnings - Numerator $ Interest and debt expense $ 412,755 $ 425,782 $ 431,235 $ 453,420 $ 473,938 Capitalized interest and debt expense 62,786 42,303 16,801 1,197 864 1/3 of rental expense – interest factor 12,110 11,973 9,211 6,694 6,914 Preferred unit distributions 50 1,158 9,936 16,853 18,192 Fixed charges - Denominator Preferred share dividends 81,464 82,807 76,937 65,531 55,534 Combined fixed charges and preference dividends - Denominator $ Ratio of earnings to fixed charges Ratio of earnings to combined fixed charges and preference dividends Earnings equals (i) income from continuing operations before income taxes and income from partially owned entities, plus, (ii) fixed charges, (iii) income distributions from partially owned entities, minus (iv) capitalized interest and debt expense and (v) preferred unit distributions of the Operating Partnership. Fixed charges equals (i) interest and debt expense, plus (ii) capitalized interest and debt expense, (iii) the portion of operating lease rental expense that is representative of the interest factor, which is one-third of operating lease rentals and (iv) preferred unit distributions of the Operating Partnership. Combined fixed charges and preference dividends equals fixed charges plus preferred share dividends.
